Citation Nr: 1122340	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-8 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from September 1961 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection and an initial 10 percent rating for degenerative arthritis of the lumbar spine, effective from April 28, 2006.  

In a March 2008 written statement, the Veteran's service representative appears to raise a new claim for entitlement to service connection for bilateral hip pain with neuropathy to both lower extremities secondary to service-connected lumbar spine disability.  The matter is referred to the RO for appropriate development and consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the Veteran seeks an increased initial rating for his service-connected degenerative arthritis of the lumbar spine

The record includes a June 2004 private Functional Capacity Evaluation that reflects the Veteran's complaints of low back and bilateral hip pain.  Results of a March 2005 private magnetic resonance image (MRI) of his lumbosacral spine revealed no neural foraminal encroachment at any level was detected.  However, an April 2005 private medical record includes a clinical impression of low back pain, lumbar radiculopathy, lumbar degenerative disc disease, and facet syndrome.  According to a June 2005 private orthopedic record, the Veteran was evaluated regarding a December 2002 work-related injury.  A January 2006 private medical report includes his complaint of intermittent numbness involving his right thigh and, a June 2006 private medical record indicates that he had lumbar spondylosis.  But, according to the July 2006 VA examination report, the Veteran denied radiation to the lower extremities, and the examiner did not review the Veteran's medical records and diagnosed low back pain secondary to degenerative disk disease.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given that the Veteran was last examined for his lumbar spine disability in July 2006, nearly five years ago, the Board finds that he should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected degenerative arthritis of the lumbar spine.

Second, in July 2006, the Veteran submitted a copy of an April 2006 award letter from the Social Security Administration (SSA) indicating that he was considered totally disabled and entitled to SSA disability benefits from December 2005.  To date, however, a complete copy of the clinical records used in that decision have not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claims on appeal cannot be foreclosed absent a review of those records.  As such, the records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claim.  38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request all clinical records considered in conjunction with its 2006 award of SSA disability benefits to the Veteran and any subsequent disability determinations regarding him.

2. Thereafter, schedule the Veteran for an orthopedic and neurologic VA examination to assess the current severity and all manifestations of his service-connected degenerative arthritis of the lumbar spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s).  All necessary tests, including x-rays if indicated, should be conducted.  

The examination of the spine should include range of motion studies.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should comment on the impact his service-connected degenerative arthritis of the lumbar spine has on his ability to work.  The examiner should attempt to distinguish the impairment related to his service-connected disability and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

With regard to any neurological disability resulting from the service- connected lumbar disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


